Per Curiam.

The form of the entry of the judgment ought not to deprive the plaintiff in error of his costs. It is, substantially, a judgment of reversal; and, therefore, within the statute.
In Dewitt v. Post, (11 Johns. Rep. 460.) we decided, that the proceedings might be reversed in part. The whole cause is removed from the court below, and the record is here, so that we might award a venire de nova, returnable in this court. If so, we may direct the infant to plead de nova.
The costs, on reversal, must, therefore, be assessed according to the statute; and the defendant in error may enter a rule for the defendant below, Duncan, to appear and glead de nova to the declaration removed into this court.
Motion granted.